The following opinion was filed May 8, 1908:
KeRwiw, J.
A rehearing was ordered in this case upon certain questions submitted. The original opinion of the court will be found ante, p. 647, 114 N. W. 505. Argument was ordered upon the following questions:
'."(1) Should the verdict be construed as convicting of the second charge in the information only ?
(2) If the verdict be construed as convicting of both charges, was the ruling of the court as to the meaning of the words “threatened to accuse any other of any crime or offense” erroneous ?
(3) On either construction of the verdict, has the accused been put in jeopardy as to the first charge so as to preclude a new trial as to it ?
The brief on the part of the state covered a wide range, going far beyond the questions submitted. Had counsel confined themselves to the questions submitted it would have been far more helpful to the court. We held in the original opinion that the offense covered by the first charge in the information respecting a threat to accuse of a crime or offense was taken from the jury, and the case submitted upon the second charge in the information respecting a threat to do injury to the person, property, business, or calling of Strauss. The charge of the court was so clear and explicit upon this subject that the jury must have followed it unless *654it can be said that they wilfully disregarded it. We need not consider here whether in a criminal case the jury is bound to take the law from the court, because there is nothing in the record tending in any way to show that they did not, and we must presume they did. Murphy v. State, 108 Wis. 111, 83 N. W. 1112; Abbott v. Milwaukee L., H. & T. Co. 126 Wis. 634, 106 N. W. 523; La Matt v. State ex rel. Lucas, 128 Ind. 123, 21 N. E. 346; Stanton v. French, 91 Cal. 274, 27 Pac. 657; Walworth v. Beadsboro, 24 Vt. 252. After the court removed from the information the first charge, as it in effect did by the instructions given, the verdict following simply found upon the residue of the information or the remaining charge stated therein.
Counsel insists that the original opinion is out of harmony with Loew v. State, 60 Wis. 559, 19 N. W. 437. We do not so understand it. In the Loew Case there was no question as to the finding of the jury. They found specifically, and found against the instructions of the court. So the question was whether they had a right to disregard the law as given to them by the court. Here it does not appear that the jury found against the instructions. True, they found the defendant guilty as charged, but this must be held to mean guilty as charged in the information under the instructions of the court. And in so holding it follows that the jury did not pass upon the charge of threat to accuse of a crime or offense, but that such charge was eliminated from the information under the instructions and removed from the consideration of the jury. So we feel constrained to hold that the first question must be answered “Tes.”
The second question being submitted conditionally need not be considered in view of our decision upon the first. We shall therefore pass this question without comment.
The third question, respecting whether the accused has been put in jeopardy so as to preclude a new trial, is the one which has troubled us most, although we might perhaps rest *655upon tbe concession of counsel for tbe state to tbe effect that if tbe information charges two offenses the defendant was in jeopardy as -to tbe first charge in tbe information and cannot be again tried. We held in tbe former opinion that tbe information stated two offenses, and that question is not open upon this bearing, although counsel seem to bare attacked it. But although tbe information states two offenses we feel that tbe question should-have been discussed by counsel for tbe state and all tbe authorities collected and presented. We ■cannot feel that tbe question is so clear that it should have been passed over by counsel for tbe state without full and thorough presentation, to tbe end that this court might bo aided as far as argument and authority could assist in arriving at a correct conclusion upon it. We have, however, consistent with tbe time at our command, examined the authorities bearing upon tbe question and have arrived at tbe same ■conclusion as counsel for tbe state.
There can be no doubt but that the defendant was in jeopardy when be was put upon bis trial upon a valid information before a jury duly impaneled and charged with bis deliverance. State v. Kemp, 17 Wis. 669; State v. Parish, 43 Wis. 395; U. S. v. Salter, 1 Pin. 278; People v. Taylor, 117 Mich. 583, 76 N. W. 158; People v. Hill, 146 Cal. 145, 79 Pac. 845; Black v. State, 36 Ga. 447; 12 Cyc. 275; Drake v. Comm. 96 S. W. 580, 29 Ky. Law Rep. 981; Cooley, Const. Lim. (7th ed.) 467. Tbe question before us, however, is, “Has tbe accused been put in jeopardy as to tbe first charge so as to preclude a new trial as to it?” In other words, has defendant by bis motion for a npw trial waived tbe jeopardy and opened tbe case for a trial on tbe first charge. Tbe motion for a new trial was clearly one upon tbe charge of which defendant was convicted, not upon tbe one upon which be was acquitted. Wharton, Grim. PI. & Pr. (9th ed.) § 788; State v. Martin, 30 Wis. 216. Cases may be found bolding that where tbe same offense is set up- in different counts, as *656for example where one count charged defendant with killing-deceased with a gun and another count charged the killing with a pistol, and there was a conviction upon one count only, a new trial opened the case upon both counts. Brown v. U. S. 2 Ind. Terr. 582, 52 S. W. 56. And when the different counts are simply formal variations in stating the-same offense, then the granting of a new trial opens the whole-case, and the defendant may be put upon his trial and convicted on any of the counts. Wharton, Crim. Pl. & Pr. (9th ed.) 788, 895; Lesslie v. State, 18 Ohio St. 390; Bailey v. State, 26 Ga. 579; State v. Stanton, 1 Ired. Law (23 N. C.) 424. But the rule of such cases is not applicable to-the case before us, because here we have two separate and distinct offenses charged in the information: the one a threat to-charge with the commission of a crime or offense, and the ether a threat to do an injury to the person, property, business, or calling of another, coupled with an unlawful intent in each case. State v. Martin, 30 Wis. 216; Bell v. State, 48 Ala. 684.
It may be said that Rasmussen v. State, 63 Wis. 1, 22 N. W. 835, is out of harmony with o-ur conclusions in the instant case. In that case it was held that where a trial was had in justice’s court on- a charge of assault and battery and the defendant was convicted of a simple assault and appealed to» the circuit court, the appeal opened the case for a new trial on the charge of assault and battery. It was claimed by counsel that defendant could not' be convicted of a higher offense than a simple assault of which he had been found guilty in the justice’s court, but the court ruled that, where a party takes an appeal from the justice’s judgment in a criminal case, the effect of the appeal is to- open the whole case for a trial de novo in the circuit court, for the reason that the case is tried on appeal in that court as though originally brought there, and that court awards sentence on the conviction without any regard to the judgment rendered by the *657justice. So we do not regard the Basmussen Case controlling upon the present appeal. We conclude that the third question must be answered in the affirmative and therefore the prisoner should be discharged. The mandate in the original opinion is modified so as to' read as follows:
By the Court. — The judgment of the court below is reversed, and the cause remanded with directions to discharge the defendant